DETAILED ACTION
The present Office Action is responsive to the Amendment received on April 20, 2022.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 2, 6-8, and 11-16 are canceled.

Claim Rejections - 35 USC § 112
The rejection of claims 1-5, 8-10, and 17-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on January 30, 2022 is withdrawn in view of the Amendment received on April 20, 2022.
Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 depends on a rejected base claim 2.  Claims 4 and 5 depend from claim 3 which effectively render them indefinite for the same reason as claim 3.

Claim Rejections - 35 USC § 103
The rejection of claim 2 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blatt et al. (WO 02/068637 A2, published September 2002, priority October 2000), made in the Office Action mailed on January 30, 2022 is withdrawn in view of the Amendment received on April 20, 2022, canceling the rejected claim.
Rejection – Maintained
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The rejection of claims 1, 3, 9, 10, and 17-20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blatt et al. (WO 02/068637 A2, published September 2002, priority October 2000), made in the Office Action mailed on January 30, 2022 is maintained for the reasons of record.
Applicants’ arguments presented in the Amendment received on April 20, 2022 have been carefully considered but they have not been found persuasive for the reasons set forth in the, “Response to Arguments” section.
The Rejection:
With regard to claim 1, Blatt et al. disclose an oligonucleotide sequence having the below homology to SEQ ID NO: 101:
SEQ ID NO: 101  1   GAGTAGACGGTGCT  14
                    ||||||||||||||
Blatt et al.    3   GAGTAGACGGTGCT  16

	The oligonucleotide sequence disclosed by Blatt et al. is SEQ DI NO: 5428 with uracils as the RNA equivalent bases.
	Therefore, the oligonucleotide disclosed by Blatt et al. comprises a target-complementary sequence that consists of 12-87 contiguous bases of SEQ ID NO: 101, and contains one or more base sequences (the three extra nucleotides flanking this region) that are not complementary to said nucleic acid that is to be targeted, resulting in a hybridization oligonucleotide that is 17 bases in total length (thus less than 100 bases).

In addition, Blatt et al. teach a nucleic acid of SEQ ID Number 3357, which is a 16-mer and identical to instant SEQ ID Number 190:
Score	Expect	Identities	Gaps	Strand
32.2 bits(16)	10	16/16(100%)	0/16(0%)	Plus/Plus
SEQ ID NO: 190  1   CCTGCGACTCAACCCC  16
                    ||||||||||||||||
Blatt et al.    1   CCTGCGACTCAACCCC  16

	With regard to claim 3, the oligonucleotide of Blatt et al. has two additional bases at the 5’ end and 1 additional base which are not found on SEQ ID NO: 190 (SEQ ID NO: 3357 has additional sequences as it is a total of 17 bases).
	With regard to claim 9, this target-complementary sequence region shows complete complementarity and thus does not contain bases which are not complementary to the nucleic acid to be detected.
	With regard to claim 10, the oligonucleotide disclosed by Blatt et al. is made up of 17-mer and therefore is within 69 bases.
	Blatt et al. do not explicitly disclose that the oligonucleotide comprises a detectable label, nor that the detectable label is a chemiluminescent or an acridinium ester label (claims 17, 18, and 20).
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to employ the oligonucleotide disclosed by Blatt et al. and label the oligonucleotide by well-known labels, routinely involved in detecting the hybridization complex.
	While Blatt et al. were not explicit in stating that their oligonucleotide should be labeled with a label, such as a chemiluminescent label (or acridinium ester), said one of ordinary skill in the art would have been motivated to design and test the oligonucleotide disclosed by Blatt et al. for its specificity to a target, wherein the hybridization is detected by oligonucleotide labeled with such routinely employed labels.
The Office’s position regarding chemiluminescent labeling means being well-known in the art is taken as an official notice.
MPEP 2144.03 states:
“The applicant should be presented with the explicit basis on which the examiner regards the matter as subject to official notice **>so as to adequately traverse the rejection< in the next reply after the Office action in which the common knowledge statement was made.  C. If Applicant Challenges a Factual Assertion as Not Properly Officially Noticed or Not Properly Based Upon Common Knowledge, the Examiner Must Support the Finding With Adequate Evidence  (MPEP 2144.03)

“To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.”). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate. If applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. (MPEP 2144.03)

“If the examiner adds a reference in the next Office action after applicant’s rebuttal, and the newly added reference is added only as directly corresponding evidence to support the prior common knowledge finding, and it does not result in a new issue or constitute a new ground of rejection, the Office action may be made final. If no amendments are made to the claims, the examiner must not rely on any other teachings in the reference if the rejection is made final. If the newly cited reference is added for reasons other than to support the prior common knowledge statement and a new ground of rejection is introduced by the examiner that is not necessitated by applicant’s amendment of the claims, the rejection may not be made final. See MPEP § 706.07(a) (MPEP 2144.03)

	Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Response to Arguments:
	Applicants traverse the rejection.
	Applicants, while acknowledging that Blatt et al. teach a 17-mer sequence that contains the entirety of Applicants’ 16-mer sequence of SEQ ID NO: 190, Applicants contend that because Blatt taught, “an extremely large number of sequences related to WNV (West Nile Virus)” while providing, “no guidance of any kind that SEQ ID NO: 3357 [Blatt’s 17-mer] exhibits any particular effects as a hybridization probe for detecting WNV”, there would not have been any reason to use the sequence and combine with a “detectable layer” (page 5, Response).
	This argument has been carefully considered but has not been found persuasive because Applicants’ arguments are made without providing the context of Blatt’s disclosure.
	The fact is that Blatt’s invention actually pertained to the specific hybridization of nucleic acids to the nucleic acid sequence of West Nile Virus:
“In one embodiment, the nucleic acid molecule of the invention (e.g., antisense or enzymatic nucleic acid molecule) comprises between 12 and 100 bases complementary to RNA of the WNV genome” (page 5, 2nd full paragraph)

And as discussed above, Blatt specifically identified and listed the 17-mer region within the WNV as being a region which is specific for such a hybridization:
“Enzymatic nucleic acid molecules targeted to the human WNV RNA are designed and synthesized as described … target sequences and the nucleotide location within the WNV RNA are given in Tables III-XIII.” (page 50)

Therefore, one of ordinary skill in the art would have recognized that the nucleic acid sequences of interest disclosed by Blatt et al., which have been disclosed in context of their specificity to WNV would have been expected to yield a specific detection outcome when targeted, regardless of how many such sequences were disclosed by the artisans.
Blatt et al. did not disclose a series of random sequences in the absence of what they are used for.  Rather, the provided a list containing a finite number of sequences which is to be utilized for specific hybridization to WNV sequences.  
In fact, in In re Kubin (561 F.3d 1351, 90 USPQ2d 1417 (Fed. Cir. 2009)), the court affirmed the PTAB’s decision (Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007) and concluded that claims directed to an isolated nucleic acid molecule, would have been obvious over the prior art disclosing the encoded polypeptide even in the absence of the disclosure of the nucleic acid.
Specifically, in Kubin, prior art patent to Valiante taught the polypeptide encoded by the claimed nucleic acid, but did not disclose either the sequence of the polypeptide, or the claimed isolated nucleic acid molecule. However, Valiante did disclose that by employing conventional methods such as those disclosed by a prior art laboratory manual by Sambrook, the sequence of the polypeptide could be determined, and the nucleic acid molecule could be isolated. In view of Valiante’s disclosure of the polypeptide, and of routine prior art methods for sequencing the polypeptide and isolating the nucleic acid molecule, the Board found that a person of ordinary skill in the art would have had a reasonable expectation that a nucleic acid molecule within the claimed scope could have been successfully obtained.
Therefore, there would have been no reason why one of ordinary skill in the art would have doubted that the actually disclosed nucleic acid sequences of Blatt, which have been disclosed as being specific for WNV, would not have served as a region for specific detection of WNV utilizing a hybridization probe, when the court affirmed that a particular nucleic acid encoding a known protein would be obvious in the face of an extremely large list of nucleic acid sequences which could encode the same protein (based on degeneracy).
In addition, the strategy to design an antisense oligonucleotide (for inhibition) is not much different from designing a primer or a probe for detection.  As evidenced by Mitsuhashi (Journal of Gastroentrology, 1997, vol. 32, pages 282-287), designing of a successful antisense oligonucleotide involves, “hybridization simulation … assessed by calculating hybridization energy against potential hybridization sites within the specific database … taking into account mismatches … specificity of each oligonucleotide is then quantitated by number of potential cross-hybridizable genes and their degree of cross-hybridization …” (Abstract).
These parameters are no different than the parameters involved when designing a probe that is specific for its target nucleic acid sequence.  Because the probe must be specific, one must consider the hybridization energy against various sites within the target and against a database containing nucleic acid sequences, consider mismatches for adjusting for annealing conditions, also ensure that no cross-hybridization occurs to undesired targets.
In fact, one of ordinary skill in the art would have recognized that the regions identified for antisense oligonucleotide would be “more” stringent in its specificity than the hybridization probe sequences because antisense oligonucleotides are administered in vivo wherein non-specific binding would be deleterious to the subject, whereas the hybridization assays are performed in vitro.
Therefore, considering the context of the disclosure of Blatt, the rationality supported by the court, and the knowledge of the ordinarily skill in the art, all point to the conclusion that one of ordinary skill in the art would have expected that the 17-mer WNV specific nucleic acid sequence disclosed by Blatt would have yielded the claimed hybridization probe that targets the same region, for the same pathogen, WNV with a reasonable expectation of success.
Next, Applicants contend that the hybridization probe of SEQ ID NO: 190 provides significantly more effective results than thousands of other sequences related to WNV (page 5, Response).
This argument is not found persuasive because the performance of hybridization probe of SEQ ID NO: 190 is not measured in vacuum.  Its performance is based on the specific conditions under which the probe is utilized.  Notwithstanding this, Blatt already disclosed the same nucleic acid sequence as that which is claimed in SEQ ID NO: 190.
Therefore, Applicants’ arguments are not found persuasive and the rejection is maintained.

The rejection of claims 4, 5, and 8 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blatt et al. (WO 02/068637 A2, published September 2002, priority October 2000), as applied to claims 1, 3, 9, 10, 17-20 above, and further in view of Zhang et al. (Angew. Chem., 2001, vol. 113, pages 416-419), made in the Office Action mailed on January 30, 2022 is maintained for the reasons of record.
Applicants do not present any new arguments in the Amendment received on April 20, 2022 but rely solely on their arguments presented for the rejection over Blatt et al. which have been fully responded to above.
Because no new arguments are presented for the instant rejection, the rejection is maintained for the reasons already of record.
The Rejection:
	The teachings of Blatt et al. have already been discussed above.
	As discussed above, Blatt et al. teach an oligonucleotide of SEQ ID Number 190 (i.e., elected species).
	Blatt et al. do not explicitly teach that their oligonucleotide can be made in forms such as molecular beacon (claim 5), labeled with a fluorescent and a quencher dye (claim 4).
	Zhang et al. teach a well-known and established oligonucleotide probes which form a self-quenching complementary shape, known as molecular beacon probe, wherein the oligonucleotide comprises a target-complementary loop region and two flanking regions which are self-complementary, wherein each respective of said flanking regions comprises a fluorescent and a quencher moiety, respectively (see Figure 1, also, “[m]olecular beacons are single-stranded oligonucleotide probes with a hairpin structure.  A fluorophore and a quencher are linked to the two ends of the strand”, page 416, 2nd column; “loop portion of the molecular beacon is designed that it is complementary to a target oligonucleotide of interest”, page 416, 2nd column).
	Zhang et al. teach that the advantage of utilizing a molecular beacon probe is that it emits, “an intense fluorescent signal at room temperature only when hybridized to their target molecules … have been shown to have very high selectivity …”, page 416, 2nd column).
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Blatt et al. with the teachings of Zhang et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”
While Blatt et al. did not explicitly teach that their oligonucleotide should be designed so as to form a molecular beacon formation for FRET detection means, given that the technology of molecular beacon had been well-established at the time the invention was made, said one of ordinary skill in the art would have been motivated to combine the teachings of Zhang et al. and utilize the target-complementary region taught by Blatt et al. and design flanking regions which are self-complementary to each other, so as to arrive at a self-quenching molecular beacon probe, wherein the target-complementary region taught by Blatt et al., when annealed to its target sequence, would result in the “opening” of the probe structure, separating the FRET dye pair, resulting in the detection signal as taught by Zhang et al.
Given that Zhang et al. already taught how molecular beacon probe worked, incorporating the target-complementary sequence of Blatt et al. into designing a molecular beacon probe would have been within the skill level of the skilled artisan.
In KSR International Co v. Teleflex Inc, the Supreme Court stated that, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 USPQ2d at 1397) and that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” and take into account, “the inference and creative steps that a person of ordinary skill in the art would employ” (82 USPQ2d at 1396).
Lastly, it is respectfully submitted that such “fitting” of the teachings would not have been “beyond [the] ... skill [level]” of one of ordinary skill in the art
In KSR, the Supreme Court stated:
“When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability.  For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” (page 13, emphasis added).

Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

Double Patenting
The rejection of claims 2 and 8 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,781,495 (herein, “the ‘495 patent”), made in the Office Action mailed on January 30, 2022 is withdrawn in view of the Amendment received on April 20, 2022, canceling the rejected claims.

Rejection - Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The rejection of claims 1, 3-5, 9, 10, and 17-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,781,495 (herein, “the ‘495 patent”), made in the Office Action mailed on January 30, 2022 is maintained for the reasons of record.
Applicants’ arguments presented in the Amendment received on April 20, 2022 have been carefully considered but they have not been found persuasive for the reasons set forth in the, “Response to Arguments’ section.
The Rejection:
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The specification teaches that SEQ ID NO: 101 is a 87-mer; SEQ ID NO: 102 is a 69-mer and contains nucleotides 1-69 of SEQ ID NO: 101.
The specification also teaches that SEQ ID NO: 103 is a 52-mer and contains nucleotides 18-69 of SEQ ID NO: 101.
Therefore, with regard to instant claim 1, the hybridization probe containing 12-87 bases of SEQ ID Number 101 or that of SEQ ID NO: 102 (instant claim 2) necessarily overlaps with the probe of SEQ ID Number 103 as claimed in claim 1 of the ‘495 patent.
With regard to instant claims 3-5, claims 2-4 of the ‘495 patent claims the same configuration.
With regard to instant claim 8, the recited SEQ ID Numbers (alternative embodiments) are also recited in claim 6 of the ‘495 patent.
With regard to instant claims 9 and 10, claims 7 and 9 of the ‘495 patent overlap.
With regard to instant claims 17 and 18, claim 8 of the ‘495 patent claims a chemiluminescent label and claim 12 of the ‘495 patent claims an acridinium ester label.
With regard to instant claim 19, claims 14 and 16 of the ‘495 patent also claim the alternatively recited SEQ ID Numbers.
With regard to claim 20, chemiluminescent/fluorescent label would have been obvious in view of claim 8 of the ‘495 patent as such detectable labels were known in the art at the time the invention was made (as evidenced by claim 8).
Therefore, instant claims are obvious over the claims of the ‘495 patent.
Response to Arguments:
	Applicants traverse the rejection.
	Applicants argue that the ’475 patent does not claim the sequence disclosed in SEQ ID NO: 190 (page 6, Response).
	Applicants are reminded that the rejection is not a statutory double patenting the an obviousness-type double patenting rejection.
	The ‘475 patent claims a hybridization probe which significantly overlaps with the sequence of SEQ ID NO: 190.
	For example, the ‘475 patent claims a hybridization probe consisting of SEQ ID NO: 107 (see claim 7).
	SEQ ID NO: 107 and instant SEQ ID NO 190 shows the below alignment:
SEQ ID NO: 107  1   TGCGACTCAACCCC  14
                    ||||||||||||||
SEQ ID NO: 190  3   TGCGACTCAACCCC  16

	The hybridization claimed in claim 7 of the ‘475 patent contains 14 consecutive bases of the instantly claimed SEQ ID NO: 190.
	Therefore, the two probes obviously target the same target region for WNV while shifting over two bases from where SEQ ID NO: 190 anneals.  Given that WNV sequence had been well-characterized at the time the invention was made (see Blatt), arriving at an oligonucleotide of SEQ ID NO: 190 from the oligonucleotide of SEQ ID NO: 107 (of the ‘475 patent) would have been obvious, yielding the same detection outcome.
	Applicants’ arguments are not found persuasive and the rejection is maintained.
Conclusion
	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        June 28, 2022
/YJK/